MEMORANDUM OF DECISION
Carl McHatten appeals from a judgment in Superior Court (Aroostook County) affirming his conviction in District Court of assault, 17-A M.R.S.A. § 207 (1983). We find no merit in his contention that the evidence was insufficient to establish an offensive physical contact and the necessary culpable state of mind. On all the evidence viewed in the light most favorable to the prosecution, the district court rationally could find beyond a reasonable doubt every element of the offense charged. State v. Barry, 495 A.2d 825, 826 (Me. 1985).
The entry is:
Judgment affirmed.
All concurring.